  Case: 1:18-cv-06216 Document #: 132 Filed: 05/31/19 Page 1 of 16 PageID #:1479



                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 NPF RACING STABLES, LLC,                                     )
                                                              )
                                            Plaintiff,        )    18 C 6216
                                                              )
                             vs.                              )    Judge Gary Feinerman
                                                              )
 YESENIA G. AGUIRRE, individually and d/b/a Cuadra            )
 El Fenix, EL FENIX INC., RANCHO EL FENIX INC.,               )
 CARLA LLERENAS, BENJAMIN HERNANDEZ, and                      )
 HECTOR RODRIGUEZ, individually and d/b/a Cuadra              )
 La Araña,                                                    )
                                                              )
                                         Defendants.          )

                              MEMORANDUM OPINION AND ORDER

       NPF Racing Stables, LLC, a horse racing company, brings this suit against Yesenia

Aguirre, El Fenix Inc., Rancho El Fenix Inc., Carla Llerenas, Benjamin Hernandez, and Hector

Rodriguez, alleging that Aguirre defrauded, embezzled from, and breached her fiduciary duties

to NPF while she was its CEO, and that after NPF manager Karl Schieneman terminated Aguirre

as CEO and bought out her membership in the LLC, Defendants took possession of, and have

continued to use and profit from, NPF’s horses and equipment. Doc. 29. In February 2019, NPF

moved for a writ of replevin as to two of the horses, a starting gate, a Chevy truck, and a Ford

tractor. Doc. 64. The court granted the motion, Docs. 80-81, and the horses and equipment were

replevied on April 10, 2019, Doc. 104.

       Meanwhile, NPF moved for a temporary restraining order prohibiting Defendants from

“selling, leasing, encumbering, or otherwise moving or dissipating” other horses and equipment,

Doc. 71, which NPF identified in an unsworn list as forty-five horses and twenty-eight pieces of

equipment, Doc. 71-1. The court granted the motion and issued a temporary restraining order on




                                                 1
  Case: 1:18-cv-06216 Document #: 132 Filed: 05/31/19 Page 2 of 16 PageID #:1480



March 13, 2019. Docs. 75-76. NPF then sought and obtained an extension of the order until

April 10, 2019. Docs. 83, 91.

       NPF now moves for a preliminary injunction prohibiting Defendants from “selling,

leasing, otherwise encumbering, or physically moving” the same horses and equipment and from

racing the horses. Doc. 92; see Doc. 92-1 (listing the equipment and horses). During a hearing

at which neither side presented testimony, Doc. 128, Defendants agreed to entry of a preliminary

injunction as to the equipment but continued to oppose relief as to the horses.

                                   Preliminary Factual Findings

       A.      NPF’s Formation and Aguirre’s Alleged Capital Contributions

       Aguirre and Schieneman formed NPF in October 2017. Doc. 47 at ¶ 220; Doc. 92-2 at

¶ 3; Doc. 118-1 at ¶ 19. Schieneman drafted, and he and Aguirre signed, a Limited Liability

Company Agreement of NPF Racing Stables, LLC (the “Operating Agreement”). Doc. 92-2 at

¶ 3; Doc. 118-1 at ¶ 19; Doc. 126-1 at ¶ 8. The Operating Agreement designated Schieneman as

NPF’s manager, Doc. 92-2 at ¶ 2; Doc. 92-3 at p. 48, and he appointed Aguirre as CEO, Doc. 47

at ¶ 20; Doc. 126-1 at ¶ 9; Doc. 92-3 at p. 47. Schedule A to the Agreement identifies Aguirre

and Schieneman as the LLC’s only members, each with an equal share of the company.

Doc. 92-3 at pp. 24-25, § 7.1.4; id. at p. 47.

       Aguirre admits that she contributed certain horses to NPF. Doc. 47 at ¶¶ 2, 93. The

parties dispute, however, whether the Operating Agreement executed by Aguirre and

Schieneman includes a list, labeled Exhibit C, purporting to set forth the horses that Aguirre

contributed. The copy of the Agreement attached to Schieneman’s declaration, which he avers is

“true and authentic,” includes Exhibit C. Doc. 92-2 at ¶ 3; Doc. 92-3 at pp. 49-50. But the court

finds on the preliminary injunction record that Exhibit C likely was not part of the executed

Agreement, and therefore that it does not reflect which horses Aguirre contributed to NPF.


                                                 2
  Case: 1:18-cv-06216 Document #: 132 Filed: 05/31/19 Page 3 of 16 PageID #:1481



       According to Exhibit C, Aguirre contributed nineteen horses identified by name and age.

Doc. 92-3 at pp. 49-50. Aguirre avers that Exhibit C was not attached to the Operating

Agreement she signed. Doc. 118-1 at ¶ 19. In a reply declaration, Schieneman does not dispute

Aguirre’s assertion; instead, he avers that when preparing the Agreement, he and Aguirre

“discussed the horses that [her previous business partner] had abandoned and for which NPF

assumed the ownership and care,” and that he “typed the names of the horses provided by

Ms. Aguirre for an Exhibit C to the Operating Agreement listing the horses and other assets

contributed to the company.” Doc. 126-1 at ¶ 8. Tellingly, Schieneman does not say when he

typed that list or whether it was part of the Agreement that Aguirre signed.

       The undisputed contents of the Operating Agreement—the table of contents, body, and

Exhibits A and B—cast further doubt on NPF’s contention that Exhibit C was part of the

Agreement signed by Aguirre. The table of contents lists “Exhibit A—Schedule of Members

and Capitalization” and “Exhibit B—Manager,” but does not mention an Exhibit C. Doc. 92-3 at

p. 8. Nor does the body of the Agreement refer to an Exhibit C. Instead, Sections 7.1.4

and 7.1.5 provide that members’ units and capital contributions “are as set forth on Schedule A”

and that “[t]he Manager shall amend Exhibit A from time to time as necessary to reflect

changes,” including “the making of additional Capital Contributions.” Id. at pp. 24-25, §§ 7.1.4-

.5. The signature page contains a “Schedule A” titled “Schedule of Members and

Capitalization,” which lists the number of units assigned to each member, but (contrary to

Section 7.1.4) does not set out their respective capital contributions. Id. at p. 47 (capitalization

altered). That page is followed by an Exhibit B, titled “Manager.” Id. at p. 48. The purported

Exhibit C (titled “Initial Capital Contributions”) states that Schieneman “is contributing cash

used to purchase supplies and horses during the period in which [NPF’s] formation was being




                                                  3
  Case: 1:18-cv-06216 Document #: 132 Filed: 05/31/19 Page 4 of 16 PageID #:1482



contemplated,” sets out a list of Schieneman’s cash contributions, and then states that Aguirre “is

contributing the following horses,” whose names are typed in a different font from the rest of the

Agreement. Id. at pp. 49-50. The list does not include Junos Blue Boy, even though NPF

alleges that that horse was “named as [a] contribution[]” and Defendants admit that Aguirre

“contributed [the horse] to the NPF Agreement.” Ibid.; Doc. 47 at ¶ 93.

       Considering all the circumstances—Aguirre’s denial that the Agreement she signed had

an Exhibit C, Schieneman’s evasive reply declaration, the lack of any reference to an Exhibit C

in the Agreement’s table of contents or body, the Agreement’s contemplating that Exhibit A will

list capital contributions, and the undisputed inaccuracy of the list of horses supposedly

contributed by Aguirre—Exhibit C was likely not part of the Agreement that Aguirre signed.

       B.      Aguirre’s Alleged Purchase of Horses Under False Pretenses

       In November 2017, shortly after she and Schieneman formed NPF, Aguirre purchased

two of the disputed horses, LK Fantastic Perk and BR Sweet Sensation, at an auction. Doc. 92-2

at ¶ 9; Doc. 92-4 at 2-6. Schieneman avers that two days before the auction, he gave Aguirre

$12,000 that she said she would use to pay a fine from the Indiana Horse Racing Commission

and certain medical expenses. Doc. 92-2 at ¶ 9. Nothing in the record suggests that the $12,000

was NPF’s money as opposed to Schieneman’s personal money. And NPF points to no evidence

other than the timing of Aguirre’s request for money and her purchases of the two horses to

support its insinuation that Aguirre used some of the money to buy the horses rather than for the

purposes she gave to Schieneman. Doc. 92 at 6.

       C.      The Asset Purchase Agreement

       Until Summer 2018, NPF operated its business on a property in Grant Park, Illinois called

El Palomino Ranch under an unwritten agreement with the property’s owner. Doc. 118-1 at ¶¶ 2,

21. On July 31, 2018, El Fenix, which Aguirre controls, purchased El Palomino Ranch’s real


                                                 4
  Case: 1:18-cv-06216 Document #: 132 Filed: 05/31/19 Page 5 of 16 PageID #:1483



property. Id. at ¶¶ 2, 23; Doc. 92-4 at 31-33. Schieneman made a mortgage loan of $642,000 to

El Fenix and Aguirre, which enabled El Fenix to purchase the real property. Doc. 118-1 at ¶ 23;

Doc. 92-4 at 34-37.

        On August 3, NPF entered into an Asset Purchase Agreement with Sacramento Chavez,

who had operated a horse event business on the property. Doc. 92-2 at ¶ 13; Doc. 92-4 at 11-27;

Doc. 118-1 at ¶¶ 21, 23. In that Agreement, NPF purchased Chavez’s business, including certain

equipment at issue here. Doc. 92-4 at p. 12, § 1.1; id. at p. 19, art. IX; id. at p. 23.

        D.      Aguirre’s Termination as CEO and Removal from Membership in NPF

        On August 15, 2018, Schieneman informed Aguirre via text that he was terminating her

as NPF’s CEO, citing her “lack of good faith and financial improprieties.” Doc. 126-2 at 13;

Doc. 126-1 at ¶ 13. On September 7, Schieneman sent Aguirre a letter “confirm[ing] that the

termination of [her] employment from [NPF] was ‘for Cause’ under the” Operating Agreement,

giving notice that NPF was exercising its option under the Agreement to buy out her membership

for $5.00, and enclosing a check in that amount. Doc. 126-2 at 15-18; Doc. 126-1 at ¶ 13; see

Doc. 92-3 at p. 43, § 17.1 (Operating Agreement providing that NPF “shall have a call upon the

Units of each Member that the Company may exercise by giving written notice thereof to the

affected Member … upon the occurrence of one or more of the following: … (ii) the termination

of the Member’s employment with the Company for Cause or the Member voluntarily terminates

his or her employment with the Company”); id. at p. 43, § 17.2 (“The purchase price per Unit for

the Units purchased pursuant to Section 17.1 shall be equal to the fair market value of the Units

set by the Manager, in his sole and absolute discretion; provided that if the call option arises

pursuant to clause (ii) of Section 17.1, then the purchase price per Unit of the Units shall be

equal to $.01 per Unit.”).




                                                   5
  Case: 1:18-cv-06216 Document #: 132 Filed: 05/31/19 Page 6 of 16 PageID #:1484



       E.      The “NPF Horses” List

       In his August 15, 2018 text terminating Aguirre as NPF’s CEO, Schieneman asked for

“the locations of all NPF horses listed in the Operating Agreement, paid for by NPF and

maintained by NPF.” Doc. 126-2 at 13. On August 21, Aguirre sent Schieneman a handwritten

list, titled “NPF Horses,” of thirty-five horses’ names, locations, trainers, caretakers, and

purchase prices. Doc. 92-4 at 42; Doc. 92-2 at ¶ 16. Schieneman avers that Aguirre sent the list

as part of a text message exchange and described it as “an updated list of 35 horses (38 including

foals in utero) identified as ‘NPF Horses.’” Doc. 92-2 at ¶ 16. The text messages themselves are

not in the record.

       On August 23, Schieneman emailed Aguirre a spreadsheet purportedly listing “the horses

we have identified you have had involvement with” and asked that she “fill in the blanks we

have provided.” Doc. 118-17 at 2-3. Aguirre responded:

         [W]e sent you a picture with the list of the horses that we have. I don’t know
         why you are trying to dig through Facebook and find other horses. There is a
         lot of horses that are my friends that are not affiliated with npf, that maybe we
         took to the paddock but they are not mine. Horses that we took pictures of
         […] not necessarily mine. We will explain what happened to each horse
         briefly. Who owns them and where they are at, but you should have done this
         list by yourself a long time ago.

Id. at 2. Schieneman’s spreadsheet is not in the record.

       F.      The Disputed Horses and Equipment

       NPF’s preliminary injunction brief asserts that it owns the horses and equipment

identified in an unsworn list attached as an exhibit to the brief. Doc. 92 at 1-2, 10-11; see

Doc. 92-1 (NPF’s list). That assertion is not evidence, and therefore cannot carry the day for

present purposes. See Mitze v. Colvin, 782 F.3d 879, 882 (7th Cir. 2015) (“[A]ssertions in briefs

are not evidence … .”); In re Morris Paint & Varnish Co., 773 F.2d 130, 134 (7th Cir. 1985)

(“Arguments and factual assertions made by counsel in a brief, unsupported by affidavits, cannot


                                                  6
  Case: 1:18-cv-06216 Document #: 132 Filed: 05/31/19 Page 7 of 16 PageID #:1485



be given any weight.”). In response to NPF’s assertion, Aguirre submits a declaration attaching

a list that, she avers, “reflects the status of all of the horses identified in” NPF’s list “based upon

[her] personal knowledge, best recollection,” and review of business records. Doc. 118-1 at

¶ 34; see Doc. 118-16 (Aguirre’s list). In her declaration and list, Aguirre concedes that NPF

owns four of the disputed horses on NPF’s list—Junos Blue Boy, Skye Fire, So Tempted, and

Switch to a Corona—but denies that NPF owns the others and even avers that some of the horses

do not exist. Doc. 118-16 at 3-4.

        G.      Defendants’ Financial Condition

        On March 1, 2019, Defendants’ previous counsel moved to withdraw, asserting in

pertinent part that Defendants “have not been able to pay for continued representation for several

months.” Doc. 67 at ¶ 3. The court granted the motion on March 7, 2019. Doc. 73. On

March 29, 2019, Defendants moved to stay this case. Doc. 89. The motion represented that for

the two prior months, Defendants had “depended on loans from family and friends, volunteer

work, and longer strenuous hours of work” to cover the costs of caring for the horses and

defending this suit, and that they lost their counsel “because [their] priority has been to focus on

the well being of all the animals in the farm.” Id. at ¶¶ 4-6. New counsel appeared for Aguirre,

El Fenix, and Rancho El Fenix on April 18, 2019, and for Llerenas on May 3, 2019. Docs. 106-

111, 121-123. Rodriguez and Hernandez remain pro se. Docs. 87-88.

        Aguirre avers that El Palomino Ranch and the horses “cost around $30,000 to $35,000

per month to operate and maintain,” including the costs of food, bedding, training, grooming,

medical care, maintenance, and taxes. Doc. 118-1 at ¶ 33. She also avers that El Fenix has made

three mortgage payments of $21,481.27 to Schieneman since August 2018. Ibid. The record

does not contain evidence of Defendants’ income or other expenses.




                                                   7
     Case: 1:18-cv-06216 Document #: 132 Filed: 05/31/19 Page 8 of 16 PageID #:1486



                                             Discussion

         “To win a preliminary injunction, the moving party must establish that (1) without

preliminary relief, it will suffer irreparable harm before final resolution of its claims; (2) legal

remedies are inadequate; and (3) its claim has some likelihood of success on the merits.” Eli

Lilly & Co. v. Arla Foods, Inc., 893 F.3d 375, 381 (7th Cir. 2018). “If the moving party makes

this showing, the court balances the harms to the moving party, other parties, and the public.”

Ibid. “In so doing, the court employs a sliding scale approach: the more likely the plaintiff is to

win, the less heavily need the balance of harms weigh in [its] favor; the less likely [it] is to win,

the more need [the balance] weigh in [its] favor.” Valencia v. City of Springfield, 883 F.3d 959,

966 (7th Cir. 2018) (alteration and internal quotation marks omitted). “The sliding scale

approach is not mathematical in nature, rather it is more properly characterized as subjective and

intuitive, one which permits district courts to weigh the competing considerations and mold

appropriate relief.” Stuller, Inc. v. Steak N Shake Enters., 695 F.3d 676, 678 (7th Cir. 2012)

(internal quotation marks omitted). “Stated another way, the district court sits as would a

chancellor in equity and weighs all the factors, seeking at all times to minimize the costs of being

mistaken.” Ibid. (alteration and internal quotation marks omitted).

         As noted, Defendants do not contest a preliminary injunction as to the equipment. The

only dispute concerns whether a preliminary injunction should issue as to the horses.

I.       Likelihood of Success on the Merits

         The parties agree that NPF’s likelihood of success on the merits turns on the likelihood

that it owns the horses. Doc. 92 at 10-11; Doc. 118 at 15-18. Because Defendants admit in their

answer that NPF owns Joey Mercury, Doc. 47 at ¶¶ 44, 85, 174-175, and in their preliminary

injunction response that NPF owns Junos Blue Boy, Skye Fire, So Tempted, and Switch to a

Corona, Doc. 118-16 at 3-4, NPF has established a likelihood of success on the merits as to those


                                                   8
  Case: 1:18-cv-06216 Document #: 132 Filed: 05/31/19 Page 9 of 16 PageID #:1487



five horses. NPF argues that it is likely to succeed on the merits as to the remaining horses

because: (1) Aguirre contributed some of those horses to NPF, as evidenced by the purported

Exhibit C to the Operating Agreement; (2) NPF later purchased or acquired additional horses;

and (3) Aguirre “sent a list of ‘NPF Horses’ to [Schieneman] on August 21, 2018,” which NPF

claims is an admission that it owns the listed horses. Doc. 92 at 11. None of these theories is

supported by the record.

       First, as noted above, the record does not support NPF’s contention that Exhibit C was

part of the Operating Agreement that Aguirre signed. Accordingly, NPF has not shown a

likelihood of success on the merits as to its contention that Aguirre contributed to NPF the horses

listed in Exhibit C.

       Second, although NPF asserts that “[o]ther[] [horses] were purchased or acquired” after

the company’s formation, it does not identify the horses to which it refers or cite anything in the

record to support the proposition that it owns them. Ibid. NPF has thus forfeited the point for

purposes of this motion. See M.G. Skinner & Assocs. Ins. Agency v. Norman-Spencer Agency,

Inc., 845 F.3d 313, 321 (7th Cir. 2017) (“Perfunctory and undeveloped arguments are waived, as

are arguments unsupported by legal authority.”).

       Third, Aguirre’s August 21, 2018 handwritten “NPF Horses” list does not show that NPF

likely owns the listed horses. Schieneman’s and Aguirre’s communications about the list leave

ambiguous whether Aguirre listed only the horses she believed NPF owned, or whether she also

listed horses owned by others but “paid for” or “maintained by NPF,” or horses “listed in the

Operating Agreement” but no longer owned by NPF. Doc. 126-2 at 13. The contents of the list

undermine the notion that it reflected which horses NPF owned as of August 2018, as Nos. 6, 8,

30, 31, and 35 identify dead horses, and No. 26 lists Forego’s trainer as “Luis [Davila] (owns




                                                 9
 Case: 1:18-cv-06216 Document #: 132 Filed: 05/31/19 Page 10 of 16 PageID #:1488



him).” Doc. 92-4 at 42. Moreover, NPF implicitly acknowledges that Aguirre’s list does not

accurately reflect which horses it owns, for NPF’s own list, Doc. 92-1 at 1-3, without any

explanation, does not include six living horses on Aguirre’s list (Nos. 2, 4, 5, 18, 22, and 26),

Doc. 92-4 at 42. Accordingly, NPF has not shown a likelihood of success as to its contention

that it owns the horses identified on Aguirre’s handwritten list.

       At the preliminary injunction hearing, NPF argued that it has shown a likelihood of

success on the merits as to any horses that Aguirre purchased using money she allegedly

obtained from Schieneman under false pretenses, reasoning that it is entitled to a constructive

trust over assets that Aguirre fraudulently obtained. Doc. 128; see Doc. 92 at 6 (asserting that

Schieneman gave Aguirre money to pay for personal medical expenses and a fine, and that

Aguirre purchased two horses shortly thereafter). NPF has forfeited this theory by failing to

press it in its briefs. See Harden v. Marion Cnty. Sheriff’s Dep’t, 799 F.3d 857, 863 (7th Cir.

2015) (“Arguments that are raised for the first time in oral argument are forfeited.”). In any

event, the only evidence NPF cites to support its constructive trust theory is Schieneman’s

averment that he—not NPF—gave Aguirre money in reliance on her representation as to how

she would spend it. Thus, if anyone is entitled to a constructive trust, it would be Schieneman, a

non-party, and not NPF, the party movant. See Dexia Crédit Local v. Rogan, 629 F.3d 612, 630

(7th Cir. 2010) (“Under Illinois law, a constructive trust is imposed to prevent unjust enrichment

by imposing a duty on the person receiving the benefit to convey the property back to the person

from whom it was received.”); Blumenthal v. Brewer, 69 N.E.3d 834, 848 (Ill. 2016) (“A

constructive trust is an equitable remedy, which may be imposed where the person in possession

of the property would be unjustly enriched if he or she were permitted to retain that property.

The sole duty of the constructive trustee is to transfer title and possession of the wrongfully




                                                 10
  Case: 1:18-cv-06216 Document #: 132 Filed: 05/31/19 Page 11 of 16 PageID #:1489



acquired property to the beneficiary.”) (citation omitted). NPF’s constructive trust theory

therefore does not establish a likelihood of success on the merits as to the ownership of any

horses.

          For their part, Defendants contend that even as to the horses indisputably belonging to

NPF, NPF cannot show a likelihood of success on the merits because: (1) “Schieneman

fraudulently induced Aguirre into agreeing to form NPF in the first place” and established NPF

“in violation of [his] fiduciary duties to Aguirre,” making the LLC void ab initio; and

(2) Aguirre’s termination as CEO and removal as an LLC member were improper, so she

“should be deemed to retain her ownership interest in any property claimed to be owned by

NPF.” Doc. 118 at 15-17. Defendants have forfeited the first argument for purposes of this

motion by acknowledging NPF’s existence as an LLC throughout their answer without any

suggestion that it was invalid, e.g., Doc. 47 at ¶¶ 1-2 (admitting that NPF was formed in 2017

and that Aguirre made capital contributions, and “demand[ing] that Aguirre’s contribution be

credited to her”); id. at ¶ 220 (admitting that Aguirre entered into the Operating Agreement on

October 25, 2017), and by failing to plead an affirmative defense attacking the LLC’s validity.

See Fed. R. Civ. P. 8(c)(1) (“In response to a pleading, a party must affirmatively state any

avoidance or affirmative defense … .”); Bell v. Taylor, 827 F.3d 699, 705 (7th Cir. 2016) (“[A]n

affirmative defense is a defendant’s assertion of facts and arguments that, if true, will defeat the

plaintiff’s claim, even if all the allegations in the complaint are true.”) (alterations and internal

quotation marks omitted); Gabarick v. Laurin Mar. (Am.) Inc., 753 F.3d 550, 554 (5th Cir. 2014)

(characterizing as an affirmative defense the argument that charter agreements were void ab

initio); Bank of Miss. v. Knight, 208 F.3d 514, 517 (5th Cir. 2000) (holding that “the alleged

voidness of [a] judgment constituted an avoidance or affirmative defense”). And Defendants




                                                  11
  Case: 1:18-cv-06216 Document #: 132 Filed: 05/31/19 Page 12 of 16 PageID #:1490



have forfeited the second argument by failing to cite any record evidence or legal authority

supporting either the proposition that Aguirre’s removal as a member of NPF was improper or

the proposition that the appropriate remedy for such a wrongful removal is to reinstate her

ownership interest in NPF’s property. See M.G. Skinner, 845 F.3d at 321.

       In sum, NPF has established a likelihood of success as to the five horses Defendants

admit belong to NPF, but not as to the other horses.

II.    Adequacy of Legal Remedies and Irreparable Harm

       NPF argues that it has no adequate remedy at law and will suffer irreparable harm absent

an injunction as to those five horses because, given Defendants’ inability to pay their previous

counsel’s legal bills, Defendants are unlikely to be able to satisfy a money judgment, leaving

NPF without a remedy unless it can recover the horses. Doc. 92 at 11-12. Specifically, NPF is

concerned that if Defendants remain free to race the five horses—with the attendant risk of their

injury or death—there is a significant risk of irreparable harm. Id. at 2, 11-12.

       Although a party seeking a preliminary injunction must show “more than a mere

possibility of harm,” the harm need not “actually occur before injunctive relief is warranted” or

“be certain to occur before a court may grant relief on the merits.” Whitaker ex rel. Whitaker v.

Kenosha Unified Sch. Dist. No. 1 Bd. of Educ., 858 F.3d 1034, 1044-45 (7th Cir. 2017). “Rather,

harm is considered irreparable if it cannot be prevented or fully rectified by the final judgment

after trial.” Ibid. (internal quotation marks omitted). As Defendants acknowledge, Doc. 118 at

18-20, the risk that a defendant will become insolvent before the plaintiff can collect damages “is

a standard ground for concluding” that the plaintiff lacks an adequate remedy at law and will

suffer irreparable harm without an injunction. Am. Hosp. Supply Corp. v. Hosp. Prods. Ltd., 780

F.2d 589, 596 (7th Cir. 1986); see also Girl Scouts of Manitou Council, Inc. v. Girl Scouts of the

U.S., Inc., 549 F.3d 1079, 1095 n.8 (7th Cir. 2008) (noting that the plaintiff may lack an adequate


                                                 12
 Case: 1:18-cv-06216 Document #: 132 Filed: 05/31/19 Page 13 of 16 PageID #:1491



legal remedy if it “would be unable to collect damages from the defendant at a later time because

of the defendant’s subsequent insolvency”). Defendants submit, however, that NPF has not

proved that they are or soon will be insolvent. Doc. 118 at 19-20.

       NPF has the stronger argument on this matter. Defendants’ previous counsel withdrew in

March 2019 after asserting that Defendants “ha[d] not been able to pay for continued

representation for several months.” Doc. 67 at ¶ 3; Doc. 73. Defendants then sought to stay the

case in part because they were “depend[ing] on loans from family and friends, volunteer work,

and longer strenuous hours of work” to care for the horses and thus could not afford counsel.

Doc. 89 at ¶¶ 4-6. True, those assertions are statements in briefs, not evidence, see Mitze, 782

F.3d at 882, and the only financial evidence of record is Aguirre’s averment that the ranch and

horses “cost around $30,000 to $35,000 per month to operate and maintain” and that El Fenix

has made mortgage payments totaling about $64,000 since August 2018, Doc. 118-1 at ¶ 33. But

the lack of evidence is a problem of Defendants’ own making, for at the time of the evidentiary

hearing, they had not yet produced the financial records requested by NPF in discovery. Thus,

what little information is available supports NPF’s position that there is a substantial risk that

Defendants will be unable to pay damages.

       In any event, racehorses are individual, sentient animals, not fungible, inanimate

property. NPF has a likelihood of success on the merits as to five horses that Defendants admit

are owned by NPF. As compared to recovering those specific horses, NPF would be

meaningfully worse off—and thus irreparably harmed—if Defendants were permitted to race any

of those horses, the horse suffered injury or death, and NPF’s only remedy were to collect money

it might use to buy a different horse. See Kinderhill Select Bloodstock, Inc. v. United States, 835

F. Supp. 699, 700 (N.D.N.Y. 1993) (“Because [the plaintiffs’] goal is to have the horses returned




                                                 13
  Case: 1:18-cv-06216 Document #: 132 Filed: 05/31/19 Page 14 of 16 PageID #:1492



to them, and the horses are unique, money damages would not be an adequate remedy.”); see

also Whitaker, 858 F.3d at 1046 (holding that the movant has no adequate remedy at law when

“any award would be seriously deficient as compared to the harm suffered”) (internal quotation

marks omitted).

III.   Balance of Harms and Public Interest

       NPF contends that the balance of harms weighs heavily in its favor because, absent an

injunction, Defendants could sell or hide the five horses or race them at risk of injury or death,

potentially leaving NPF unable to recover them. Doc. 92 at 12; Doc. 126 at 12-13. Defendants

retort that NPF’s asserted harm is hypothetical and compensable with money damages, and argue

that enjoining them from moving or racing the horses would jeopardize their “ability to conduct[]

their business during the season when they earn most of their money.” Doc. 118 at 20-21.

       In balancing the harms, “the court weighs the irreparable harm that the moving party

would endure without the protection of the preliminary injunction against any irreparable harm

the nonmoving party would suffer if the court were to grant the requested relief.” Valencia, 883

F.3d at 966 (internal quotation marks omitted). Under the sliding scale approach, NPF’s strong

likelihood of success on the merits as to the five horses means that the balance of harms need

only slightly tip in NPF’s favor. See ibid.

       The balance of harms weighs in NPF’s favor as to those five horses. As discussed above,

permitting Defendants to race the horses at risk of injury or death risks irreparably harming NPF

because, although it could collect money damages if Defendants were solvent, the horses

themselves are not fungible and therefore cannot be replaced. On Defendants’ side of the ledger

is losing the ability to generate revenue from racehorses they admit they do not own. Defendants

neither explain nor cite authority for the proposition that the loss of potential revenues from

using NPF’s assets without its permission is a legally cognizable harm—much less that such a


                                                 14
 Case: 1:18-cv-06216 Document #: 132 Filed: 05/31/19 Page 15 of 16 PageID #:1493



harm would be irreparable—and thus have forfeited the point. See M.G. Skinner, 845 F.3d at

321. In any event, the equities plainly favor NPF, as granting an injunction would deprive

Defendants only of the ability to profit from NPF’s horses, while denying an injunction would

risk permanently depriving NPF of its horses.

       The public interest also weighs in favor of an injunction as to the horses NPF

undisputedly owns. Protecting the safety of NPF’s horses by preventing Defendants from racing

them without permission would serve the public interest. By contrast, there is no public interest

in allowing Defendants to profit from their unauthorized use of NPF’s horses.

                                            Conclusion

       NPF’s motion for a preliminary injunction is granted in part and denied in part. By

agreement, the motion is granted as to the equipment (listed at Doc. 92-1 at 3-4), so Defendants

may not sell, lease, or encumber the equipment or physically remove any of it from El Palomino

Ranch or wherever it is currently located—although, by agreement, Defendants may move the

iPhone X. The motion also is granted as to horses Joey Mercury, Junos Blue Boy, Skye Fire, So

Tempted, and Switch to a Corona, which Defendants may not race, sell, lease, encumber, or

physically remove from El Palomino Ranch (or wherever they are currently stabled). The

motion is otherwise denied.

       NPF shall post an injunction bond of $10,000. Given the narrow scope of the injunction

and the minimal evidence of Defendants’ potential lost profits, the court finds a $10,000 bond

sufficient “to pay the costs and damages sustained by any party found to have been wrongfully

enjoined or restrained.” Fed. R. Civ. P. 65(c); see Ty, Inc. v. Publ’ns Int’l Ltd., 292 F.3d 512,

516 (7th Cir. 2002) (“The purpose of an injunction bond is to compensate the defendant, in the

event he prevails on the merits, for the harm that an injunction entered before the final decision




                                                 15
 Case: 1:18-cv-06216 Document #: 132 Filed: 05/31/19 Page 16 of 16 PageID #:1494



caused him … .”). The injunction will take effect upon the bond’s posting. See BankDirect

Capital Fin., LLC v. Capital Premium Fin., Inc., 912 F.3d 1054, 1057 (7th Cir. 2019)

(“Rule 65(c) makes the effectiveness of a preliminary injunction contingent on the bond having

been posted.”).



May 31, 2019
                                                   United States District Judge




                                              16
